     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                 Page 1 of 12 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

                                                   )
 PATRICIA STONE,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
                                                       Case No. 6:19-CV-61
        v.                                         )
                                                       JURY TRIAL DEMANDED
                                                   )
 TOM GREEN COUNTY, Texas; ALLISON                  )
 PALMER, in her official capacity; and JOHN        )
 BEST, in his official capacity,                   )
                                                   )
                Defendants.                        )
                                                   )

                                             COMPLAINT

          An adversarial system of justice relies on the principle that lawyers can make arguments

on their clients’ behalf without fear of retaliation from their adversaries. That principle is

particularly important where the adversary is the state seeking to punish an individual whose only

protection is his defense attorney. This case is brought to vindicate that principle. Patricia Stone

argued in a criminal appeal that the plea-bargaining system violates the Texas and United States

Constitutions because it is inconsistent with the text of the Constitutions and with the

understanding of that text at the time the Constitutions were adopted. In response to these

arguments, Defendants implemented a policy of refusing to enter a plea bargain with any of Stone’s

other clients unless she personally agrees that her argument was wrong. The purpose of this

retaliatory campaign is to silence any attorney who attempts to challenge the plea-bargaining

system on which Defendants rely so that they will not have to defend against these challenges in

Court. Because Defendants’ ongoing policy is an attempt to suppress protected political

expression, Defendants violate the First Amendment.
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                    Page 2 of 12 PageID 2


                                                    Parties

         1.     Plaintiff Patricia Stone has practiced law for more than thirty years. In 2010, she

and her husband moved from Beaumont to San Angelo. After the move, Stone served as an

Assistant Attorney General for the state of Texas, working in child-support enforcement. She

retired from the Attorney General’s office in 2015 and opened a private family-law practice. In

2017, she expanded her practice into criminal defense. She now represents clients on an appointed

and retained basis in family-law and criminal-defense matters, and she also takes appointed child-

protective-services cases and occasionally investigates family-law matters at the request of the

State.

         2.     Tom Green County (“the County”) has a policy, implemented by its district

attorneys,1 of refusing to enter plea bargains with Stone unless she agrees to sign a document

proclaiming that she personally believes plea bargaining in the State of Texas to be constitutional.

The County is sued for damages and injunctive relief.

         3.     District Attorney Alison Palmer is one of the County’s two elected district

attorneys. She is sued in her official capacity for injunctive relief only.

         4.     District Attorney John Best is one of the County’s two elected district attorneys. He

is sued in his official capacity for injunctive relief only.

                                             The Carpenter Case

         5.     On June 12, 2018, Stone was appointed as appellate counsel to Austin Ray

Carpenter, who had been convicted of aggravated assault in the 119th District Court, which sits in

Tom Green County.




1
 Tom Green County has two elected district attorneys, each with plenary jurisdiction to prosecute crimes
committed in the county and each with plenary authority to make policy on behalf of the County.
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                     Page 3 of 12 PageID 3


         6.      In her opening brief on behalf of Mr. Carpenter, Stone “challenged outright [inter

alia] the constitutionality of . . . the plea bargain system . . .” on the grounds that a conviction

obtained by plea violates the jury-trial rights enshrined in the Texas and United States

Constitutions.

         7.       In response, the State argued, inter alia, that “plea taking is rooted in the due

process clause of the Constitution” and, therefore, that the plea-bargaining system is constitutional.

         8.      In her reply, Stone argued again that the plea-bargaining system is unconstitutional

under the Texas and United States Constitutions.

         9.      On March 1, 2019, Stone filed a federal habeas petition on behalf of Mr. Carpenter.

         10.     In the petition, Stone again challenged the constitutionality of plea bargains in

Texas.

         11.     As a courtesy, Stone sent a letter to District Attorney Best alerting him that the

Petition had been filed.

         12.     To date, no response to the Petition has been filed.

         13.     To date, Mr. Carpenter’s direct appeal remains pending.

         14.     At no point during the state or federal proceedings in the Carpenter case did the

State contend that Stone’s arguments regarding the unconstitutionality of plea bargaining in Texas

were frivolous.

                                           The County Retaliates

         15.     On May 29, 2019, Stone was scheduled to appear in the 340th Judicial District

Court on behalf of Casey Hines, a client to whose case she had been appointed.
        Case 6:19-cv-00061-H Document 1 Filed 10/01/19               Page 4 of 12 PageID 4


         16.    Before the hearing was scheduled to begin, Stone approached Tom Green County

Assistant District Attorney Jason Ferguson to see if they could work out a plea bargain in Mr.

Hines’s case.

         17.    Ferguson told Stone that “plea bargaining is illegal in the state of Texas.”

         18.    Stone was initially confused by Ferguson’s response, but eventually Stone realized

that Ferguson was referring to Stone’s argument in the Carpenter case.

         19.    Stone asked Ferguson if he was serious about refusing to negotiate with her because

of her arguments in the Carpenter case.

         20.    Ferguson said that he was indeed serious.

         21.    No plea offer was made in Mr. Hines’s case.

         22.    On May 30, 2019, Ferguson wrote a letter to Stone and her law partner (and

husband) John Stone, alleging that Stone had made untrue statements of fact in her reply in the

Carpenter appeal.

         23.    In response, John Stone sent a letter via email and certified mail on June 2, 2019,

to District Attorney Best. In this letter, John Stone denied that there were any untrue statements of

fact in the Carpenter reply and notified Best of Ferguson’s refusal to negotiate in the Hines case.

         24.    On June 4, 2019, Stone appeared in the 340th Judicial District Court in Tom Green

County to represent Candace Saldivar. Stone had already spoken with the prosecutor assigned to

the case, Assistant District Attorney Dana Nolen, and Nolen and Stone (on behalf of her client)

had already reached an agreement in principle (subject to approval by the court) to resolve the

case.
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                 Page 5 of 12 PageID 5


       25.     In court that day, Nolen told Stone that Nolen could not enter into the plea

agreement unless Stone signed a document that Nolen referred to as an “Additional

Admonishment.”

       26.     The Additional Admonishment reads: “Additional Admonishment for defense

counsel seeking to undermine and overturn at least one conviction by filing at least one appellate

brief raising the issue that plea agreements are unconstitutional and/or at least one writ of habeas

corpus alleging that plea agreements are unconstitutional: I do not believe that entry into this plea

agreement is or has been unconstitutional in any way. I believe my client has freely and voluntarily

entered this plea of guilty and I have fully explained his constitutional rights in connection with

his guilty plea to him. I do not believe I have offered ineffective assistance of counsel in advising

my client of his rights and advising my client to enter into this agreement. I believe based on the

evidence I have reviewed and based on communications with my client that this agreement is in

my client’s best legal interests and advise him to enter into this agreement as part of our defensive

trial strategy. In no way do I believe this defendant’s plea of guilty in exchange for the State’s

punishment recommendation in this case to have violated my client’s constitutional rights,

including his due process rights.”

       27.     Stone asked Nolen if the District Attorney’s office was asking all defense attorneys

to sign the Additional Admonishment.

       28.     Nolen replied that only Stone was being asked to sign the Additional

Admonishment.

       29.     Stone understands that plea agreements are part of the criminal system as it

functions today, but she does not believe that they are constitutional. Signing the Additional
        Case 6:19-cv-00061-H Document 1 Filed 10/01/19                Page 6 of 12 PageID 6


Admonishment would undermine her representation of Mr. Carpenter: to repudiate her own belief

that plea bargaining is unconstitutional would conflict with her arguments in the Carpenter case.

         30.   Stone refused to sign the Additional Admonishment.

         31.   The court adjourned Ms. Saldivar’s case without the defendant entering a guilty

plea.

         32.   On July 2, 2019, Stone was scheduled to appear on behalf of three clients to whose

cases she had recently been appointed.

         33.   Prior to the July 2 hearing, Stone (on behalf of one of her clients, Demarcus Dubree

Greenwood) and Stuart Holden, the Assistant District Attorney assigned to the case, had reached

an agreement in principle (subject to approval by the court) to resolve the case.

         34.   When Stone appeared in court, Holden refused to enter into the agreement unless

Stone signed the Additional Admonishment.

         35.   Stone asked to conduct a colloquy on the record.

         36.   On the record, Holden explained that the District Attorney’s office did not want to

“get a writ on the basis of ineffective assistance of counsel and/or that plea bargain is an

unconstitutional mechanism by which to resolve a case.”

         37.   District Attorney Palmer then said to the court: “Judge, this is our position. We

need to insulate ourselves against these attacks. This is our position. This is the position we’ve

chosen to make only with Ms. Stone because she’s the only one raising this belief, this assertion

that plea bargains are unconstitutional. Of course we can’t dictate what the Court does, but this is

something we feel we need to do to protect our [interruption from the court]— . . . . My concern

is that Ms. Stone is saying that she believes if an attorney enters into the plea bargain process, they

are ineffective. So is she calling herself, then, ineffective in entering into this plea and setting up
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                    Page 7 of 12 PageID 7


some sort of a writ situation, some sort of appellate situation? We just want to insulate ourselves

from it to the degree that we can. And so for that reason, I—I’m responsible for this. Mr. Holden

stated in there, and I appreciate that, but I’m responsible for this. This is my decision.”

        38.     To the extent that District Attorney Palmer asserted that her purpose in requiring

the Additional Admonishment was to insulate any proposed pleas from later appellate attack, such

a purpose could not possibly be fulfilled. Even if prosecutors could insulate plea agreements from

appellate attacks on their own validity by extracting a waiver from the defendant—and, indeed,

prosecutors cannot do that2—prosecutors may not extract such a waiver from the lawyer. Nor

would the extraction of such a waiver from a lawyer as part of a plea bargain prevent the defendant

from attacking the validity of the plea bargain on appeal.

        39.     After District Attorney Palmer’s statement, the clarified that the parties had reached

an agreement to resolve Mr. Greenwood’s case, but that they could not enter that agreement

because Stone would not agree to the Additional Admonishment.

        40.     The court scheduled the case for trial, noting that “maybe another court will weigh

in on [the issues regarding the Additional Admonishment] before we get to that point.”

        41.     At the direction of District Attorneys Palmer and Best, no assistant district attorney

will enter into a plea bargain with any client represented by Stone unless Stone agrees to sign the

Additional Admonishment.

        42.     District Attorneys Palmer and Best directed their subordinates to require Stone to

sign the Additional Admonishment in response to Stone’s arguments in the Carpenter case.




2
 See United States v. White, 307 F.3d. 336, 343 (5th Cir. 2002) (“[A]n impermissible bootstrapping arises
where a waiver is sought to be enforced to bar a claim that the waiver itself—or the plea agreement of
which it was a part—was unknowing or involuntary.”).
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                 Page 8 of 12 PageID 8


         43.   John and Patricia Stone are the only attorneys practicing in Tom Green County who

have recently argued that plea bargaining is categorically unconstitutional.

         44.   District Attorneys Palmer and Best have not instructed their subordinates to require

that any attorney other than Stone sign the Additional Admonishment.

         45.   District Attorneys Palmer and Best plan to require Stone to sign the Additional

Admonishment indefinitely.

                   Stone is Forced to Withdraw from her Criminal-Defense Cases

         46.   When Stone learned that the County was going to require her to sign the Additional

Admonishment in all of her cases, she promptly moved to sanction and disqualify the District

Attorneys from all of her cases or, in the alternative, to be permitted to withdraw from all of her

cases.

         47.   Stone was forced to take these actions because the County’s policy had created an

unresolvable conflict between Stone’s interests in her protected speech and her clients’ interests in

the opportunity to plea bargain on terms available to other defendants.

         48.   By order of the Presiding Judge of the Seventh Judicial Administrative District of

Texas (which includes Tom Green County), the motions for disqualification or withdrawal were

assigned to a visiting judge.

         49.   On August 29, 2019, the visiting judge denied Stone’s motion to disqualify the

District Attorneys, but granted her motion to withdraw. The visiting judge noted that any questions

beyond whether the District Attorneys should be sanctioned or disqualified from Stone’s cases

were beyond the scope of the court’s inquiry; the visiting judge did not rule on whether the District

Attorney’s actions were unconstitutional.

         50.   Stone withdrew from ten pending cases.
     Case 6:19-cv-00061-H Document 1 Filed 10/01/19                    Page 9 of 12 PageID 9


        51.     She submitted invoices for the minimum available fee ($750) for the ten cases from

which she withdrew.

        52.     Several of the cases from which Stone withdrew would likely have progressed

further and, therefore, required additional compensable attorney work.

                                        The Ongoing Harm to Stone

        53.     Because the District Attorneys will require her to sign the Additional

Admonishment to enter any bargained-for plea on behalf of a client, Stone may not ethically

represent criminal defense clients. Although Stone has argued that plea bargaining is

unconstitutional, her ethical duties forbid her to deprive her clients of the opportunity to enter into

plea bargains while they remain the accepted practice.

        54.     At the same time, Stone will not abandon or undermine the view expressed in the

Carpenter briefing. She intends to continue to press that point on appeal in the Carpenter case and

in other future matters if it is legally and strategically appropriate to do so.

        55.     As such, Stone has temporarily removed herself from the list of attorneys eligible

to receive criminal-defense appointments in Tom Green County and she plans to decline all

potential retained criminal-defense matters.

        56.     Since she withdrew from her appointed representations, Stone has declined two

potential retained representations because of Defendants’ illegal policy.

        57.     In 2018, the average amount that appointed attorneys were compensated per case

in Tom Green County was $2,341.

                                              Claims for Relief

       Count One: Injunction Under 42 U.S.C. § 1983 for Retaliation in Violation of
Stone’s First Amendment Rights (Against All Defendants)

        58.     Stone incorporates by reference paragraphs 1–57 of this Complaint.
   Case 6:19-cv-00061-H Document 1 Filed 10/01/19                  Page 10 of 12 PageID 10


       59.     District Attorneys Palmer and Best (as policymakers for Tom Green County, or as

state officials) have an ongoing policy of requiring Stone to sign the Additional Admonishment in

retaliation for her protected speech in the Carpenter appeal.

       60.     Stone seeks an injunction that Defendants be ordered to plea bargain with her

clients on the terms available to other attorneys’ clients without requiring that she sign the

Additional Admonishment.

       Count Two: Injunction Under 42 U.S.C. § 1983 for Compelled Speech in Violation of
Stone’s First Amendment Rights (Against All Defendants)

       61.     Stone incorporates by reference paragraphs 1–57 of this Complaint.

       62.     District Attorneys Palmer and Best (as policymakers for Tom Green County, or, in

the alternative, as state officials) have an ongoing policy of requiring Stone to sign the Additional

Admonishment if she seeks to enter a plea bargain on behalf of a client.

       63.     Stone cannot competently and ethically practice law in Tom Green County unless

she is able to plea bargain on behalf of her clients.

       64.     Stone is, therefore, being compelled to sign the Additional Admonishment, which

requires her to publicly proclaim a legal and political position with which she disagrees and which

contradicts the position she took on behalf of Mr. Carpenter.

       Count Three: Damages Under 42 U.S.C. § 1983 for Retaliation in Violation of
Stone’s First Amendment Rights (Against Tom Green County Only)

       65.     Stone incorporates by reference paragraphs 1–57 of this Complaint.

       66.     District Attorneys Palmer and Best implemented a policy on behalf of Tom Green

County requiring Stone to sign the Additional Admonishment in retaliation for her protected

speech in the Carpenter appeal.
   Case 6:19-cv-00061-H Document 1 Filed 10/01/19                 Page 11 of 12 PageID 11


       67.     As a result, Stone was forced to withdraw from twelve pending cases and to decline

several additional retained representations.

       68.     District Attorneys Palmer and Best continue to implement a policy on behalf of

Tom Green County requiring Stone to sign the Additional Admonishment in retaliation for her

protected speech in the Carpenter appeal.

       69.     As a result, Stone may not ethically accept any additional criminal-defense

representations.

       Count Four: Damages Under 42 U.S.C. § 1983 for Compelled Speech in Violation of
Stone’s First Amendment Rights (Against Tom Green County Only)

       70.     Stone incorporates by reference paragraphs 1–57 of this Complaint.

       71.     District Attorneys Palmer and Best (as policymakers for Tom Green County)

implemented a policy requiring Stone to sign the Additional Admonishment if she sought to enter

a plea bargain on behalf of a client.

       72.     Stone cannot competently and ethically practice law in Tom Green County unless

she is able to plea bargain on behalf of her clients.

       73.     Stone was, therefore, compelled to sign the Additional Admonishment, which

requires her to publicly proclaim a legal and political position with which she disagrees and which

she took on behalf of Mr. Carpenter.

       74.     Stone refused to sign the Additional Admonishment and, therefore, was forced to

withdraw from twelve appointed representations and decline several retained representations.

       75.     District Attorneys Palmer and Best (as policymakers for Tom Green County)

continue to implement a policy requiring Stone to sign the Additional Admonishment if she seeks

to enter a plea bargain on behalf of a client.
   Case 6:19-cv-00061-H Document 1 Filed 10/01/19                 Page 12 of 12 PageID 12


       76.     Stone cannot competently and ethically practice law in Tom Green County unless

she is able to plea bargain on behalf of her clients.

       77.     Stone is, therefore, compelled to sign the Additional Admonishment, which

requires her to publicly proclaim a legal and political position with which she disagrees.

       78.     Stone will refuse to sign the Additional Admonishment.

       79.     Therefore, Stone must decline all criminal-defense representations as a result of the

County’s policy.

                                             Prayer for Relief

Plaintiff Patricia Stone respectfully requests:

      An injunction requiring District Attorneys Palmer and Best to bargain with Stone on terms
       available to other attorneys without regard to her protected speech and without requiring
       her to sign the Additional Admonishment (and to direct their subordinates to do the same);
      An order against Tom Green County requiring payment of compensatory damages;
      An award of reasonable attorney’s fees under 42 U.S.C. § 1988;
      And any other relief this Court considers appropriate.


                                       Respectfully submitted,

                                       /s/ Charles Gerstein
                                       /s/ Eric Halperin
                                       Charles Gerstein
                                       Attorney in Charge
                                       (N.D. Tex. Bar No. 1033346DC)
                                       Eric Halperin
                                       (pro hac vice application forthcoming)
                                       Civil Rights Corps
                                       1601 Connecticut Ave. NW, Suite 800
                                       Washington, DC 20009
                                       charlie@civilrightscorps.org
                                       (202) 670-4809
